Citation Nr: 1750320	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and sleep walking.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the May 2011 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in March 2016.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

In November 2016, the Board remanded the claim for additional development.  The claim is now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's prior November 2016 remand, the Veteran's service entrance examination does not reflect the presence of a pre-existing disability, and the Veteran is presumed sound at service entrance.  Nevertheless, there is evidence suggesting symptoms of sinusitis, headaches and sleeping problems may have pre-existed service.  

The November 2016 remand directed the AOJ to schedule the Veteran for examinations to determine the nature and etiology of his claimed migraine headache disorder, sinusitis, and sleep disorder.  Examinations were necessary to determine if these disabilities pre-existed service, and if so, if these disabilities were aggravated beyond their natural progression due to service.

With respect to headaches, the March 2017 VA examiner opined that the Veteran suffered from tension headaches (as opposed to migraines diagnosed in 2009) that pre-existed service, and were not aggravated beyond the normal progression during active duty.  Concerning the question of whether a headache disability pre-existed service, the examiner based her opinion on the Veteran's self-report of experiencing pre-service headaches; however, the examiner did not explain the significance, if any, of the fact that the Veteran's symptoms were deemed to be not significant at the time, without a current disability or defect identified on examination in 1972.  Even if a headache disability preexisted service, in determining in-service aggravation did not exist, the examiner stated that the symptomatic headaches reported in his 1973 service treatment records were not the same as his pre-service headaches.  However, she did not provide any additional explanation as to how she came to this conclusion.

With respect to sinusitis, it is unclear whether a March 2017 VA examiner utilized the correct standard to evaluate whether sinusitis clearly and unmistakably (i.e. undebatably) pre-existed service and was not aggravated by service.  Indeed, in response to the questions, the examiner indicated that "The Veteran's sinusitis is not incurred in, caused by or aggravated beyond the natural progression due to service."  By way of rationale, the examiner pointed to the Veteran's in-service self report of sinusitis at entrance, but then noted that no such disability was shown at separation.  The examiner offered no explanation as to the significance, if any, of the fact that upon examination on entrance into service, the Veteran was provided a "normal" clinical evaluation of the sinuses.  

With respect to the Veteran's claimed sleep disorder, a March 2017 VA examiner discussed whether sleep apnea was incurred in service, but failed to discuss whether any other sleep disorder, to include sleepwalking, existed prior to service and was not aggravated, as requested by the Board in its prior remand.  Indeed, the examiner failed to address the Veteran's reported symptoms of sleepwalking in 1972, frequent difficulty sleeping in 1975, the 1972 service entrance examination indicating no current disabilities or defects, and the Veteran's lay statements that his sleep disorder began in July 1972.

When the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the incomplete nature of the opinions obtained in March 2017, the Board believes additional medical opinions are necessary before an informed decision can be made in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's relevant ongoing VA treatment records not currently of record.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. Arrange for a VA examiner who has not previously participated in this case to assess the Veteran's headache disability.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must review the entire claims file.

The examiner is asked to provide an opinion responding to the following questions:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's headache disorder existed prior to his entrance into active duty in October 1972?  

(B) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's migraine disability was NOT aggravated beyond its natural progression during his period of active service from October 1972 to October 1975?

(C) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in October 1972 in sound condition, and that his migraine disability did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current migraine disability had its onset in, or is otherwise related to the Veteran's period of active duty service?
      
      The examiner's attention is directed to:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of frequent or recurrent headaches. The service physician indicated these symptoms were not significant.

*Upon the July 1972 service entrance examination, the service physician indicated no current disabilities or defects. 

*Service treatment records dated between January and April 1973 reflect treatment for headaches. 

*In the July 1975 Report of Medical History form, the Veteran reported symptoms of frequent or recurrent headaches. 

*Upon the July 1975 service separation examination, the service physician indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his migraine headaches began during service, in March 1973. 

*Upon VA examination in January 2009, the Veteran reported that his migraine headaches began during service.  He reported current symptoms of severe head pain, nausea, an inability to concentrate, photophobia, and phonophobia; he reported a frequency of one headache per month with symptoms lasting approximately one day.  The VA examiner diagnosed migraine headaches but did not provide an opinion regarding etiology.

*Upon VA examination in March 2017, the Veteran reported that the headaches he experienced in service were different than those he reported pre-service

A rationale for all opinions expressed should be provided.  

3. Arrange for a VA examiner who has not previously participated in this case to assess the Veteran's sinusitis.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must review the entire claims file. 

The examiner is asked to provide an opinion responding to the following questions:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's sinusitis existed prior to his entrance into active duty in October 1972?  

(B) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's sinusitis was NOT aggravated beyond its natural progression during his period of active service from October 1972 to October 1975?

(C) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in October 1972 in sound condition, and that his sinusitis did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current sinusitis had its onset in, or is otherwise related to the Veteran's period of active duty service?

      The examiner's attention is directed to:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of sinusitis. The service physician indicated these symptoms were not significant.

*Upon the July 1972 service entrance examination, the service physician noted a normal sinus examination and indicated no current disabilities or defects.

*In the July 1975 Report of Medical History form, the Veteran reported symptoms of ear, nose, or throat trouble. 

*Upon the July 1975 service separation examination, the service physician noted a normal sinus examination and indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his sinusitis began in July 1972. 

   *Private medical records note a diagnosis of sinusitis. 
   
* Upon VA examination in March 2017, the Veteran reported suffering from allergy symptoms and nasal congestion during service.
   
A thorough explanation must be provided for the opinions rendered.  

4. Arrange for a VA examiner who has not previously participated in this case to assess the Veteran's sleep disorder.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must review the entire claims file and the report should note that review. 

The VA examiner should identify by diagnosis all sleep disorders experienced by the Veteran during the appeal period (August 2008 to present).  For each diagnosis provided, the examiner is asked to provide an opinion responding to the following questions:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's sleep disorder existed prior to his entrance into active duty in October 1972?  

(B) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's sleep disorder was NOT aggravated beyond its natural progression during his period of active service from October 1972 to October 1975?

(C) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in October 1972 in sound condition, and that his sleep disorder did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current sleep disorder had its onset in, or is otherwise related to the Veteran's period of active duty service?

The examiner's attention is directed to:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of sleepwalking.  The service physician indicated these symptoms were not significant. 

*Upon the July 1972 service entrance examination, the service physician indicated no current disabilities or defects.

*In the July 1975 Report of Medical History form, the Veteran endorsed symptoms of frequent difficulty sleeping. 

*Upon the July 1975 service separation examination, the service physician indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his sleep disorder began in July 1972. The Veteran also separately claimed sleepwalking (somnambulism). 

*Private medical records note a diagnosis of severe obstructive sleep apnea, status post failed uvulopalatopharyngoplasty in November 1998. 

A thorough explanation must be provided for the opinions rendered. 

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




